Citation Nr: 0736210	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for left 
knee disability rated as instability (associated with 
chondromalacia patella).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO denied a compensable rating instability of the 
left knee (associated with chondromalacia patella) and 10 
percent rating for limitation of motion of the left knee 
(associated with chondromalacia patella and degenerative 
changes of the left knee).  The veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  In January 
2006, veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) indicating that he was 
only appealing the claim involving instability.  

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical evidence of any recurrent subluxation 
or lateral instability of the veteran's left knee.


CONCLUSION OF LAW

The criteria for a compensable rating for left knee 
disability rated as instability (associated with 
chondromalacia patella), are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic Code 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in September 2004 and June 2007 letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for a 
increased rating for his left knee disability, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
In the November 2005 SOC, the RO provided notice of the 
rating criteria for all higher ratings for the veteran's left 
knee instability, which is sufficient under Dingess/Hartman.  
The June 2007 letter also informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  

The Board points out that, although the RO did not 
specifically identify the left knee disability on appeal in 
the September 2004 letter and misidentified the left knee 
disability on appeal in the June 2007 letter (indicating that 
the issue related to limitation of motion rather than 
instability), the veteran in his written submissions and 
hearing testimony indicated that he understood that the 
rating on appeal concerned the instability of his left knee.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

After issuance of notice identified above, and opportunity 
for the veteran to respond, the July 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's left knee disability rated on the basis of 
instability is rated under Diagnostic Code (DC) 5257, 
pursuant to which "other impairment" of the knee, to include 
recurrent subluxation or lateral instability, is rated.  That 
diagnostic code authorizes the following ratings: 10 percent 
for slight disability, 20 percent for moderate disability, 
and 30 percent for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide for such a rating, and 
the requirements for a compensable rating are not met. 38 
C.F.R. § 4.31 (2007).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the veteran is not 
entitled to a compensable rating under Diagnostic Code 5257 
because the medical evidence reflects that there has been no 
recurrent subluxation of lateral instability of his left 
knee.

The Board notes that the veteran underwent surgery to repair 
a ruptured left patellar tendon, due to a post-service 
accident, in July 2004.  The medical evidence of record since 
that surgery reflects that there has been no recurrent 
subluxation or lateral instability of the veteran's left 
knee.  

On September 2004 VA examination, the veteran indicated that 
he was still recovering from the left patellar tendon surgery 
and not using his knee vigorously, and that he did not have 
giving way or instability symptoms.  The examiner noted that 
the medial and lateral collateral ligaments (MCL and LCL) 
were stable and that the Lachman's test (relating to the 
anterior cruciate ligament (ACL)) was negative.  The examiner 
suggested that the veteran be reevaluated in three to six 
months, including for instability, because the September 2004 
examination was close in time to the patellar tendon surgery 
and therefore may not have given an accurate picture as to 
the left knee symptomatology.  Significantly, however, all 
subsequent medical evidence relating to the veteran's left 
knee indicates that there has not been recurrent subluxation 
or lateral instability.

July 2005 and March 2006 Kaiser Permanente treatment notes 
indicate that there was no ligamentous laxity.  The other 
Kaiser Permanente treatment notes dated from October 2004 to 
March 2006 did not indicate any recurrent subluxation or 
lateral instability.  On June 2007 VA examination, the MCL 
and LCL were stable and the Lachman's and pivot shift tests 
(relating to the ACL) were negative.  The examiner diagnosed, 
inter alia, status post left patella tendon repair with good 
clinical results.

The Board notes the veteran's and his representative's 
argument that the fact that the veteran needs a knee brace 
and cane to assist in walking is an indication that he has 
instability in his left knee.  See Hearing transcript, pp. 4, 
6.  The Board notes, however, that these assertions are not 
supported by any medical evidence whatsoever-particularly, 
medical evidence indicating instability has been present 
and/or that a knee brace has been required since the veteran 
underwent surgery to repair a ruptured left patellar tendon 
in July 2004.  In fact, these assertions actually conflict 
with the actual medical findings noted above-the evidence 
the Board accepts as the more reliable indicator of the 
current severity of the disability under consideration.  

Additionally, the Board has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left knee disability rated on the basis of instability, but 
finds that no higher rating is assignable.  Under DC 5258, a 
maximum 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking", 
pain, and effusion into the joint.  The Board notes, however, 
that there is no competent evidence of dislocated semilunar 
cartilage or joint effusion.  July 2005 and March 2006 Kaiser 
Permanente treatment notes indicate that the McMurray's test 
(pertaining to the meniscus, i.e., semilunar cartilage) was 
negative, although there was pain on the McMurray's test in 
January 2006.  March 2006 Kaiser Permanente X-rays indicated 
stable mild degenerative changes and no acute findings, and 
the X-ray report prepared in connection with the June 2007 VA 
examination notes moderate lateral and patellofemoral joint 
space narrowing with marginal osteophytes and patellar pole 
enthesopathy, but includes specific comments that there was 
no joint effusion in connection with either abnormality.  
Therefore, on these facts, rating the disability under DC 
5258 is not appropriate.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the left knee 
disability rated on the basis of instability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (cited 
in the November 2005 SOC).  

The Board notes that, as regards the impact of the disability 
under consideration on employment, the veteran has made 
conflicting assertions.  During the June 2007 VA examination, 
the veteran indicated that he was able to perform his usual 
occupation despite his left knee symptoms and had missed 0 
days of work in the last twelve months, whereas, during the 
September 2007 Board hearing (as mere three months later), he 
asserted that, as a post office maintenance supervisor, he 
had taken off "quite a lot," but used annual leave rather 
than sick leave (see Hearing transcript, p. 12).  In any 
event, the Board points out that the disability has not been 
shown, by objective evidence, to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned, 
noncompensable rating).  The disability also has not been 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors noted above, the Board finds that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for left knee disability rated on 
the basis of instability (associated with chondromalacia 
patella), must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A compensable rating for left knee disability rated on the 
basis of instability (associated with chondromalacia patella) 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


